AFFIRMED as Modified; Opinion Filed April 1, 2015.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00645-CR

                               JESUS CASTILLO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-70597-W

                             MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Myers and Evans
                                  Opinion by Justice Myers

       Jesus Castillo waived a jury and pleaded not guilty to assault involving family violence,

and having three prior assault-family violence convictions. After finding appellant guilty, the

trial court assessed punishment at eight years’ imprisonment. In two issues, appellant contends

the evidence is legally insufficient to support his conviction and the judgment should be

modified to reflect his not guilty plea. We modify the trial court’s judgment and affirm as

modified.
                                      EVIDENCE PRESENTED

       Wendy Canela, the complainant, testified she and appellant had been dating for about

one-and-a-half years prior to March 17, 2013, the date of the assault. On March 17, Wendy and

appellant had gone to a social gathering at a friend’s house. They were both drinking that

evening. Wendy testified appellant was intoxicated but she was not. While they were in the

kitchen, she and appellant began arguing. Wendy asked appellant to give her the keys to her car

because she wanted to leave. Wendy knew appellant had intended to spend the night at the

friend’s house. After appellant gave Wendy the keys, Wendy walked outside. Candy Perez, the

host of the gathering, went outside with Wendy. Appellant followed the women outside.

       Wendy testified that she did not have any pockets, so she had put the keys in her bra to

prevent appellant from getting them; however, appellant got the keys from her anyway. Wendy

testified appellant “hit” her, tore her shirt and bra, and pushed her to the ground. Candy tried to

push appellant away from Wendy, but appellant kept hitting Wendy. Wendy testified that

appellant also hit Candy as she tried to push him away. Wendy testified that even though

appellant had grabbed the keys when he tore her shirt and bra, appellant continued “slapping me

around.” Fernando Gutierrez, Candy’s husband, came outside and pulled appellant away from

Wendy, but not before appellant kicked her in the back.

       Wendy testified appellant broke the key from the remote so she could not use the car, so

she asked Candy to take her home. When she got home, Wendy told her mother what appellant

had done, and then called 911. A recording of Wendy’s 911 call was admitted into evidence.

Wendy testified that when appellant hit her with his hands, “it hurt,” and her knees were scraped

when she fell on the ground after appellant hit her.




                                                -2-
         Dallas police officer Mark Blalock testified he responded to Wendy’s 911 call. Wendy

told him that appellant was her live-in boyfriend and he had assaulted her that evening. After

Blalock determined appellant was not in the area or on the premises, he made an offense report

on Wendy’s complaint. Blalock also made an offense report regarding Candy Perez, who was

with Wendy, and who stated she had been assaulted by appellant when she tried to break up the

fight.   Candy said her husband had stopped appellant.        Blalock testified he photographed

Wendy’s injuries. The photographs were admitted into evidence. They showed bruises on

Wendy’s arms and scrapes on her knee.

         Fernando Gutierrez testified his wife is Candy Perez, and they were at a social gathering

on March 17, 2013 at a friend’s house. Appellant and Wendy were there also. Fernando denied

seeing appellant fight with Wendy, and denied that he helped his wife get appellant away from

Wendy. Fernando further testified he had no idea his wife had filed a police report stating

appellant assaulted her when she tried to pull appellant away from Wendy.

         Appellant denied assaulting Wendy. Appellant testified he and Wendy were in the

kitchen at a friend’s house when they began arguing. Appellant walked outside with Cindy

Lopez, another friend who was at the social gathering. Wendy followed them outside and began

arguing with him and Cindy. Appellant asked Wendy to open the car door so he could get his

wallet and house keys. According to appellant, Wendy had the keys in her hand but she refused

to give him the keys or unlock the car. At that point, appellant grabbed the keys from Wendy’s

hand and used the remote to unlock the car. Appellant testified Wendy started “throwing

punches” at him.     Fernando and Candy came outside and separated Wendy and appellant.

Appellant ran around the car to the passenger side, got his wallet and house keys from the car,

then went back inside the friend’s house. Appellant testified that when he went to the backyard



                                                -3-
where the other guests were located, Wendy followed him and demanded her keys, stating “or

you going to be sorry if you don’t.” Appellant broke off the key from the remote, threw the key

into a neighbor’s yard, and gave Wendy the remote. Appellant went back into the house and fell

asleep.

          During cross-examination, appellant testified Cindy was present when he and Wendy

were “fighting,” and he admitted that Fernando and Candy broke up the “fight.” Appellant also

presented testimony from three other witnesses, including his mother, Tizoc Sosa, and Cindy

Lopez, who all testified they knew nothing about the alleged assault.

                                         APPLICABLE LAW

          In reviewing a challenge to the sufficiency of the evidence, we examine all the evidence

in the light most favorable to the verdict and determine whether a rational trier of fact could have

found the essential elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443
U.S. 307, 319 (1979); Wise v. State, 364 S.W.3d 900, 903 (Tex. Crim. App. 2012); Brooks v.

State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010) (plurality op.). We are required to defer to

the jury’s credibility and weight determinations because the jury is the sole judge of the

witnesses’ credibility and the weight to be given their testimony. See Jackson, 443 U.S. at 326.

          To obtain a conviction for assault involving family violence, the State had to prove

beyond a reasonable doubt that appellant intentionally, knowingly, or recklessly caused bodily

injury to Wendy Canela, a member of appellant’s household and with whom appellant had a

dating relationship, by forcing her to the ground with a hand and by striking her with a hand. See

TEX. PENAL CODE ANN. § 22.01(a)(1), (b)(2) (West 2011); TEX. FAM. CODE ANN. §§ 71.0021,

71.005 (West 2008 & Supp. 2014).          “Bodily injury” means physical pain, illness, or any

impairment of physical condition. See TEX. PENAL CODE ANN. § 1.07(a)(8).



                                                 -4-
                                               DISCUSSION

           In his first issue, appellant contends the evidence is insufficient to support the conviction

because the State failed to prove bodily injury. Appellant argues Wendy did not specifically

testify she got the injuries shown in the photographs as a result of contact with appellant, and the

evidence did not show he caused Wendy “pain, illness, or other physical impairment” as a result

of his actions. The State responds the evidence is sufficient to prove appellant committed the

assault.

           The trial court heard Wendy’s testimony that appellant tore her shirt and bra and hit her

more than once, causing her to fall to the ground. According to Wendy, when Fernando pulled

appellant away from her, appellant kicked her in the back. Wendy testified it “hurt” when

appellant hit her. Photographs of Wendy taken by Blalock show bruises on her arms and scrapes

on her knee. Although appellant testified he did not assault Wendy, he testified that both

Fernando and Candy came outside and broke up a fight between him and Wendy. It was the trial

judge’s role, as fact finder, to reconcile conflicts in the evidence. See Swearingen v. State, 101
S.W.3d 89, 97 (Tex. Crim. App. 2003). Viewing the evidence under the proper standard, we

conclude a rational trier of fact could find beyond a reasonable doubt that appellant caused

bodily injury to Wendy. Thus, the evidence is sufficient to sustain the conviction for assault

involving family violence. We overrule appellant’s first issue.

                                           MODIFY JUDGMENT

           In his second issue, appellant contends the trial court’s judgment should be modified to

show he pleaded not guilty. The State agrees the judgment should be modified as appellant

requests. The trial court’s judgment incorrectly states appellant pleaded guilty to the offense.

We sustain appellant’s second issue.



                                                    -5-
       We modify the trial court’s judgment to show the plea to the offense is not guilty. See

TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry

v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref'd).



       As modified, we affirm the trial court’s judgment.




                                                    / Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140645F.U05




                                              -6-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                        JUDGMENT


JESUS CASTILLO, Appellant                           Appeal from the 363rd Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00645-CR         V.                       F13-70597-W).
                                                    Opinion delivered by Justice Myers, Chief
THE STATE OF TEXAS, Appellee                        Justice Wright and Justice Evans
                                                    participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Plea to Offense” is modified to show “Not Guilty”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered this 1st of April, 2015.




                                              -7-